Bell, Chief Judge.
In this garnishment case the defendánt dissolved the proceedings by filing a bond under Code § 46-401 and then counterclaimed. The trial court dismissed the garnishment and the plaintiff appeals from the order. The counterclaim is still pending. The judgment of dismissal contains no express determination that there is no just reason for delay nor an express direction for the entry of judgment under CPA § 54 (b) (Code Ann. § 81A-154 (b)) nor is there a certificate of immediate review. The appeal is premature. Campbell v. George, 129 Ga. App. 644.

Appeal dismissed.


Deen and Quillian, JJ., concur.

Donald H. Stephens, pro se.
Nick G. Lambros, for appellee.